DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-2 and 9-28 are pending and are examined herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Dorange et al. and Drabovich et al.
Claims 1, 9-15, 17, 20-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dorange et al. (WO 2015/049278 A1, cited in the IDS of the parent application case No. 16/830,544 filed 03/26/2020) and further in view of  Drabovich et al. (Journal of Chromatography A, 1051 (2004) 171–175).
	Regarding claim 1, Dorange teaches a method of analyzing rare nucleic acid species comprising:(a) providing library of double-stranded nucleic acids; (b) denaturing the library; (c) renaturing the library under conditions sufficient to renature abundant nucleic acid species, wherein a portion of the library comprising less abundant nucleic acid species does not renature; and (e) separating renatured abundant nucleic acid species from the less abundant nucleic acid species (e.g. claim 1)
However, Dorange teaches contacting the library with a DSN rather than contacting the library with a nucleic acid binding protein that preferentially binds to single-stranded nucleic acids.
Drabovich teaches purifying a library for single-stranded nucleic acids using SSB (e.g. abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Dorange’s method for detecting rare nucleic acids with the teachings of Drabovich to utilize an SSB to bind the rare nucleic acids. One would have been motivated to do so because Dorange teaches in claim 1 an extra step of “inactivating and/or extracting said DSN from the product of step c) and concentrating the nucleic acid molecules.” This extra step is necessary in Dorange’s method because downstream analysis would be inhibited if the DSN was still activated or within the nucleic acid library. However, if Dorange used an SSB such as in Drabovich’s method, an extra step which requires more time and possibly further degrades the sample would not be necessary. Drabovich also states in conclusion to their work, “the new method is applicable to heterogenous samples, such as combinatorial libraries of DNA used for aptamer selection. Since SSB binds only single-stranded regions of DNA, it will not interfere with DNA intercalating dyes, which bind only double stranded regions, thus allowing for versatile detection schemes”, as per the conclusion on p. 174 of Drabovich. An ordinary artisan would have a reasonable expectation of success in practicing the invention since both Dorange and Drabovich are in the same field of endeavor or purifying a sample for single-stranded nucleic acids.
Regarding claims 9 and 10, Dorange teaches wherein denaturing comprises heat denaturing and wherein heat denaturing comprises application of heat above 85°C (e.g. pg. 8, Lines 14-17; “comprises a step of inducing the denaturation of nucleic acid molecules wherein nucleic acid samples are placed at a temperature comprises between about 85°C and about 105°C, preferably between about 90°C and about 100°C, and preferably about 95°C.)
Regarding claims 11 and 12, Dorange teaches wherein renaturing comprises lowering the denaturation temperature to a temperature of about 40°C to about 65°C for a sufficient period of time to renature abundant nucleic acid species and wherein said sufficient period of time comprises about 30 minutes to about 24 hours (e.g. pg. 8, Lines 24-26; “comprises a step of inducing the renaturation of nucleic acid molecules wherein nucleic acid are placed at a temperature of about 70°C for the time necessary for renaturation, preferably for at least 4 hours.” Also line 18; “The term "about" designates a possible variation of more or less 10%.”)
Regarding claim 13, Dorange teaches wherein denaturing comprises chemical denaturing (e.g. pg. 8 lines 1-5).
Regarding claim 14, Dorange teaches further comprising sequencing the separated less abundant nucleic acid species (e.g. pg. 10, lines 19-24).
Regarding claim 15, Dorange teaches wherein the library comprises genomic DNA (e.g. pg. 11, line 22).
Regarding claim 17, Dorange teaches wherein the library comprises double-stranded cDNA (e.g. pg. 10, line 16).
Regarding claim 20, Dorange teaches wherein said abundant nucleic acid species comprise highly repetitive sequences (e.g. pg. 5, lines 13-21; “detection in a biological sample of at least one rare nucleic acid from…a culture of eukaryotic cells, a culture of prokaryotic cells, a culture of both eukaryotic and prokaryotic cells.”)  A culture of cells would necessarily comprise many of the same sequences (i.e., repetitive sequences).
Regarding claim 21, Dorange teaches wherein the library comprises nucleic acid from a single cell or a small group of cells (e.g. claim 1).
Regarding claim 22, Dorange teaches wherein the abundant nucleic acid species comprise host sequences and the less abundant nucleic acid species comprise pathogen content (e.g. p. 33, L 11-13 and Claim 1 preamble).
Regarding claim 23, Dorange teaches wherein the abundant nucleic acid species comprise duplicate libraries in a sequencing library (e.g. p. 2, L 26-28).
Regarding claim 24, Dorange teaches wherein the library comprises genomic RNA (e.g. p. 4 L 12-16).
Regarding claim 26, Dorange teaches wherein the single-stranded nucleic acids are DNA (e.g. p. 5, L1-6).

Dorange et al., Drabovich et al., and Costa et al.
Claims 1-2 and 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dorange et al. (WO 2015/049278 A1, cited in the IDS of the parent application No. 16/830,544 filed 03/26/2020), in view of Drabovich et al. (Journal of Chromatography A, 1051 (2004) 171–175), as applied to claims 1, 9-15, 17, 20-24 and 26 above, and further in view of Costa et al. (US 2004/0185484 A1, cited in the IDS of the parent application No. 16/830,544 filed 03/26/2020).
Regarding claim 2, Dorange and Drabovich teach the method of claim 1, however they do not teach wherein the separating comprises immobilizing the binding protein to a solid support.
Costa teaches wherein separating comprises immobilizing the binding protein to a solid support (e.g. para. [0027]; “streptavidin-coated magnetic beads”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to immobilize the binding protein of Drabovich to a solid support.  One of ordinary skill would have been motivated to do so because in accordance with MPEP 2141 section III (A) citing KSR international Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements in accordance to known methods to yield predictable results is obvious.  There is a reasonable expectation of success in combining Dorange, Drabovich and Costa because all three references are concerned with the isolation of nucleic acids.
Regarding claim 16, Costa teaches wherein the library comprises randomly sheared DNA (e.g. para. [0048]).
Regarding claim 18, Costa teaches wherein the nucleic acids in the library comprise adaptor sequences ligated to the ends of the nucleic acids (e.g. para. [0027]).
Regarding claim 19, Costa teaches wherein the adaptor sequences comprise one or more of: amplification priming binding region, sequencing primer binding region, and promotor sequences for in vitro transcription (e.g. para. [0062]).
Regarding claim 25, Costa teaches wherein the nucleic acid binding protein is immobilized on a solid support prior to the separating (e.g. para. [0027]).
Regarding claim 27, Costa teaches wherein the nucleic acid binding protein comprises an affinity binding molecule (e.g. para. [0027]; “When universal adaptor B contains a 5'-biotin, magnetic Streptavidin-coated Solid Supports are used to capture and isolate the AB, BA, and BB populations”).
Regarding claim 28, Costa teaches wherein the affinity binding molecule comprises biotin or streptavidin. (e.g. para. [0027]; “When universal adaptor B contains a 5'-biotin, magnetic Streptavidin-coated Solid Supports are used to capture and isolate the AB, BA, and BB populations”).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 11,339,422 B2
Claims 1-2 and 9-20 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11,339,422 B2, (referred to ‘422 hereinafter) in view of Dabrovich et al. (Journal of Chromatography A, 1051 (2004) 171–175). Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, the ‘422 patent claims steps (a)-(c) and (e) (e.g. see claims 1). However, the ‘422 patent does not contact the library with a single-stranded binding protein, but instead of double-stranded binding protein. Dabrovich teaches separating nucleic acids using an SSB.
It would have been prima facie obvious to one of ordinary skill in the art to modify the ‘422 patent to utilize a single-stranded binding protein rather than the double-stranded binding protein because once the separation is complete with the SSB, it would make for easier downstream analysis with the single-stranded rare nucleic acids already being attached to a solid support for amplification and sequencing. In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of the invention were well known in the art, as per the ‘422 patent and Dabrovich et al. The mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
For claim 2, the ‘422 patent claims immobilizing the nucleic acid binding protein to a solid support (e.g. see claim 1).
For claim 9, the ‘422 patent claims denaturing comprises heat denaturing (e.g. see claim 5).
For claim 10, the ‘422 patent claims heat denaturing above 70-above 95 degrees Celsius (e.g. see claim 6).
For claim 11, the ‘422 patent claims the renaturing comprises lowering the temperature to about 40 to about 65 degrees Celsius (e.g. see claim 7).
For claim 12, the ‘422 patent claims the sufficient period of time comprises 30 minutes to about 24 hours (e.g. see claim 8).
For claim 13, the ‘422 patent claims denaturing comprises chemical denaturing (e.g. see claim 9).
For claim 14, the ‘422 patent claims sequencing the less abundant nucleic acid species (e.g. see claim 10).
For claim 15, the ‘422 patent claims the library comprises genomic DNA (e.g. see claim 11).
For claim 16, the ‘422 patent claims the library comprises randomly sheared DNA (e.g. see claim 12).
For claim 17, the ‘422 patent claims the library comprises double-stranded cDNA (e.g. see claim 13).
For claim 18, the ‘422 patent claims the nucleic acids in the library comprise adaptor sequences ligated to the ends of the nucleic acids (e.g. see claim 14).
For claim 19, the ‘422 patent claims wherein the adaptor sequences comprises one or more of: amplification priming binding region, sequencing primer binding region, and promoter sequences for in vitro transcription (e.g. see claim 15).
For claim 20, the ‘422 patent claims the abundance nucleic acid species comprise highly repetitive sequences (e.g. see claim 16).
For claim 27, the ‘422 patent claims the nucleic acid binding protein comprises an affinity binding molecule (e.g. see claim 2).
For claim 28, the ‘422 patent claims the affinity binding molecule comprises biotin or streptavidin (e.g. see claim 3).

US 10,640,809 B2
Claims 1-2 and 9-23 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No US 10,640,809 B2 ,(referred to ‘809 hereinafter) in view of Dabrovich et al. (Journal of Chromatography A, 1051 (2004) 171–175).
Regarding claim 1, the ‘809 patent claims steps (a)-(c) and (e). However, the ‘809 patent does not contact the library with a single-stranded binding protein, but instead with a transposase. Dabrovich teaches separating nucleic acids using an SSB.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the ‘809 patent with the teachings of Dabrovich to use a single-stranded binding protein because once the separation is complete with the SSB, it would make for easier downstream analysis with the single-stranded rare nucleic acids already being attached to a solid support for amplification and sequencing. In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of the invention were well known in the art, as per the ‘422 patent and Dabrovich et al. The mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results.
Regarding claim 2, the ‘809 patent claims immobilizing the transposase to a solid support (e.g. see claim 2).
Regarding claim 9, the ‘809 patent claims wherein the denaturing comprises heat denaturation (e.g. see claim 7).
Regarding claim 11, the ‘809 patent claims wherein the renaturing comprises lowering the temperature to about 40 degrees to 65 degrees Celsius (e.g. see claim 8).
Regarding claim 13, the ‘809 patent claims wherein denaturing comprises chemical denaturation (e.g. see claim 9).
Regarding claim 14, the ‘809 patent claims sequencing the separated less abundant nucleic acid species (e.g. see claim 10).
Regarding claim 15, the ’809 patent claims wherein the library comprises genomic DNA (e.g. see claim 11).
Regarding claim 16, the ‘809 patent claims wherein the library comprises randomly sheared DNA (e.g. see claim 12).
Regarding claim 17, the ‘809 patent claims wherein the library comprises double-stranded cDNA (e.g. see claim 13).
Regarding claim 18, the ‘809 patent claims wherein the nucleic acids comprise adaptor sequences ligated to the ends of the nucleic acids (e.g. see claim 14).
Regarding claim 19, the ‘809 patent claims wherein the adaptor sequences comprise one or more of: amplification priming binding region, sequencing primer binding region, and promoter sequences for in vitro transcription (e.g. see claim 15).
Regarding claim 20, the ‘809 patent claims wherein the abundant nucleic acid species comprise highly repetitive sequences (e.g. see claim 16).
Regarding claim 21, the ‘809 patent claims wherein the library comprises nucleic acid from a single cell or a small group of cells (e.g. see claim 17).
Regarding claim 22, the ‘809 patent claims wherein the abundant nucleic acid species comprise host sequences and the less abundant sequences comprise pathogen content (e.g. see claim 18).
Regarding claim 23, the ‘809 patent claims wherein the library comprises genomic RNA (e.g. see claim 19).
Regarding claim 27, the ‘809 patent claims wherein the nucleic acid binding protein comprises an affinity binding molecule (e.g. see claim 4).
Regarding claim 28, the ‘809 patent claims wherein the affinity binding molecule comprises biotin or streptavidin (e.g. see claim 5).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639